Per Curiam:
The point raised on this appeal does not appear to have been called to the attention of the court at Special Term. The subpoena which the defendant moved to vacate was not issued by and under the hand of the judge as required by section 854 of the Code of Civil Procedure, and was, therefore, a nullity. (Lowther v. Lowther, 115 App. Div. 307.) The order should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. _